Citation Nr: 1705434	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  12-16 485	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to July 27, 2012, and in excess of 70 percent from that date for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to July 27, 2012.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  A September 2010 rating decision denied the Veteran's claim for a rating higher than 30 percent for PTSD.  The Veteran timely appealed.

During the course of the appeal, in a July 2016 rating decision, the RO awarded an increased 70 percent for PTSD and granted a TDIU, both effective from July 27, 2012.  As this award does not represent the maximum rating available for this disability, the Veteran's increased rating claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).
 
In August 2016, the Veteran, through his Agent, filed what he characterized as a notice of disagreement (NOD) with the July 2016 rating decision.  Given that the April 2010 claim for an increased rating for PTSD was on appeal and the Veteran had not expressed satisfaction with the rating assigned, an additional NOD was not required with regard to this issue.  In addition, the issue of entitlement to a TDIU is a component of a claim for increased rating if raised by an appellant or reasonably raised by the record under Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the RO addressed entitlement to a TDIU as a component of the increased rating claim and granted the TDIU from July 27, 2012, a date during the appeal period.  As this did not grant the full benefit, i.e., a TDIU from the date of claim or up to one year prior, see 38 U.S.C.A. §  5110(b)(3) (West 2014), the issue of entitlement to a TDIU prior to July 27, 2012 (characterized by the Veteran's Agent as entitlement to an earlier effective date for TDIU) is on appeal regardless of any additional NOD and has also been listed on the title page.  Although the Veteran's Agent also challenged the effective date of Dependents and Educational Assistance (DEA), this issue is inextricably intertwined with the issue of entitlement to a TDIU prior to July 27, 2012, and will not be separately addressed.

Remand for the issuance of an SOC in response to the August 2016 communication is thus not required, as both claims are currently before the Board.  Cf. 38 C.F.R. § 19.9(c) (2015), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the issuance of the July 2016 supplemental statement of the case, which denied the Veteran's claim for a rating in excess of 30 percent for PTSD prior to July 27, 2012, and in excess of 70 percent from that date, the Veteran, through his Agent, requested a BVA hearing at a local VA office in an August 2016 Form 9. 

Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  In addition, a veteran has 90 days from mailing of notification of certification of the appeal to request a Board hearing.  38 C.F.R. § 20.1304(c) (2016).  Here, notification of certification was in August 2016 and the Veteran's request for a hearing was within 90 days.  Therefore, the Veteran should be scheduled for a local VA office hearing at the RO.  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a personal hearing with a Veterans Law Judge of the Board at a local VA office in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




